STATEMENT OF ADDITIONAL INFORMATION October 1, 2014, as revised or amended November 1, 2014, November 26, 2014, January 1, 2015, February 1, 2015, February 27, 2015, March 12, 2015,May 1, 2015 andMay 8, 2015 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus Emerging Markets Debt U.S. Dollar Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus BNY Mellon Funds, Inc. DBNYMFI Dreyfus Alternative Diversifier Strategies Fund DADSF Class A/DRNAX October 31 st February 27 th Class C/DRNCX Class I/DRNIX Class Y/DRYNX Dreyfus Emerging Markets Debt U.S. Dollar Fund ** DEMDUSDF Class A/DMEAX October 31 st November 26 th Class C/DMMCX Class I/DMEIX Class Y/DMEYX Dreyfus Global Emerging Markets Fund DGEMF Class A/DGEAX October 31 st February 27 th Class C/DGECX Class I/DGIEX Class Y/DGEYX Dreyfus Select Managers Long/Short Fund DSMLSF Class A/DBNAX October 31 st February 27 th Class C/DBNCX Class I/DBNIX Class Y/DBNYX Dreyfus TOBAM Emerging Markets Fund DTEMF Class A/DABQX October 31 st February 27 th Class C/DABPX Class I/DABOX Class Y/DABNX Dreyfus Yield Enhancement Strategy Fund DYESF Class A/DABMX October 31 st February 27 th Class C/DABLX Class I/DABKX Class Y/DABJX Dreyfus Funds, Inc. DFI Dreyfus Mid-Cap Growth Fund DMCGF Class A/FRSDX December 31 st May 1 st Class C/FRSCX Class F/FRSPX Class I/FRSRX Dreyfus Investment Funds DIF Dreyfus Diversified Emerging Markets Fund DDEMF Class A/DBEAX September 30 th February 1 st Class C/DBECX GRP5-SAI-0515 Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Class I/SBCEX Class Y/SBYEX Dreyfus/The Boston Company Small Cap Growth Fund D/TBCSCGF Class I/SSETX September 30 th February 1 st Class Y/SSYGX Dreyfus/The Boston Company Small Cap Value Fund D/TBCSCVF Class A/RUDAX September 30 th February 1 st Class I/STSVX Dreyfus/The Boston Company Small/Mid Cap Growth Fund D/TBCSMCGF Class A/DBMAX September 30 th February 1 st Class C/DBMCX Class I/SDSCX Class Y/DBMYX Dreyfus/Newton International Equity Fund D/NIEF Class A/NIEAX September 30 th February 1 st Class C/NIECX Class I/SNIEX Class Y/NIEYX Dreyfus/Standish Global Fixed Income Fund D/SGFIF Class A/DHGAX December 31 st May 1 st Class C/DHGCX Class I/SDGIX Class Y/DSDYX Dreyfus Tax Sensitive Total Return Bond Fund DTSTRBF Class A/DSDAX September 30 th February 1 st Class C/DSDCX Class I/SDITX Class Y/SDYTX The Dreyfus/Laurel Funds, Inc. DLFI Dreyfus AMT-Free Municipal Reserves DAMTFMR Class R/DTMXX October 31 st February 27 th Investor Shares/DLTXX BASIC Shares/DLRXX Class B/DMBXX Dreyfus BASIC S&P 500 Stock Index Fund DBSPSIF DSPIX October 31 st February 27 th Dreyfus Bond Market Index Fund DBMIF BASIC Shares/DBIRX October 31 st February 27 th Investor Shares/DBMIX Dreyfus Core Equity Fund DCEF Class A/DLTSX August 31 st January 1 st Class C/DPECX Class I/DPERX Dreyfus Disciplined Stock Fund DDSF DDSTX October 31 st February 27 th Dreyfus Floating Rate Income Fund DFRIF Class A/DFLAX August 31 st January 1 st Class C/DFLCX Class I/DFLIX Class Y/DFLYX Dreyfus Money Market Reserves DMMR Class R/DPOXX October 31 st February 27 th Investor Shares/DPIXX Dreyfus Opportunistic Emerging Markets Debt Fund DOEMDF Class A/DOEAX October 31 st February 27 th Class C/DOECX Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Class I/DOEIX Class Y/DOEYX Dreyfus Opportunistic Fixed Income Fund DOFIF Class A/DSTAX October 31 st February 27 th Class C/DSTCX Class I/DSTRX Class Y/DSTYX Dreyfus Tax Managed Growth Fund DTMGF Class A/DTMGX October 31 st February 27 th Class C/DPTAX Class I/DPTRX Dreyfus U.S. Treasury Reserves DUSTR Class R/DUTXX October 31 st February 27 th Investor Shares/DUIXX The Dreyfus/Laurel Funds Trust DLFT Dreyfus Emerging Markets Debt Local Currency Fund DEMDLCF Class A/DDBAX May 31 st October 1 st Class C/DDBCX Class I/DDBIX Class Y/DDBYX Dreyfus Equity Income Fund DEIF Class A/DQIAX May 31 st October 1 st Class C/DQICX Class I/DQIRX Class Y/DQIYX Dreyfus Global Equity Income Fund DGEIF Class A/DEQAX October 31 st February 27 th Class C/DEQCX Class I/DQEIX Class Y/DEQYX Dreyfus High Yield Fund DHYF Class A/DPLTX December 31 st May 1 st Class C/PTHIX Class I/DLHRX Dreyfus International Bond Fund DIBF Class A/DIBAX October 31 st February 27 th Class C/DIBCX Class I/DIBRX Class Y/DIBYX The Dreyfus/Laurel Tax-Free Municipal Funds DLT-F Dreyfus BASIC New York Municipal Money Market Fund DBNYMMMF DNIXX June 30 th November 1 st * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. ** As this fund commenced operations on December 3, 2014, no information is provided in respect of a previous fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-15 ADMINISTRATION COMPENSATION I-18 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-19 OFFERING PRICE I-25 RATINGS OF CORPORATE DEBT SECURITIES I-26 RATINGS OF MUNICIPAL BONDS AND CORPORATE DEBT SECURITIES I-26 RATINGS OF MUNICIPAL OBLIGATIONS I-27 SECURITIES OF REGULAR BROKERS OR DEALERS I-27 COMMISSIONS I-30 PORTFOLIO TURNOVER VARIATION I-33 SHARE OWNERSHIP I-34 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-2 Dreyfus TeleTransfer Privilege II-2 Information Pertaining to Purchase Orders II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 HOW TO REDEEM SHARES II-4 Transaction Fees II-4 Checkwriting Privilege II-5 TeleTransfer Privilege II-5 Wire Redemption Privilege II-5 Information Pertaining to Redemptions II-5 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS; SHAREHOLDER SERVICES AGREEMENT II-7 Shareholder Services Agreement II-11 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-12 Funds other than Money Market Funds II-12 Money Market Funds II-31 INVESTMENT RESTRICTIONS II-34 Fundamental Policies II-35 Nonfundamental Policies II-41 Policies Related to Fund Names II-46 DIVIDENDS AND DISTRIBUTIONS II-47 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-47 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-49 ADMINISTRATION ARRANGEMENTS II-50 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-50 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-51 New York II-51 Economic Trends II-51 U.S. Economy II-51 State Economy II-51 The City of New York II-52 Other Localities II-52 Special Considerations II-52 State Finances II-54 Prior Fiscal Year Results II-54 Fiscal Year 2014-15 Enacted Budget Financial Plan II-54 Fiscal Year 2015-16 Executive Budget Proposal II-55 Cash Position II-56 State Indebtedness General II-56 Limitations on State-Supported Debt II-56 State-Supported Debt II-57 Ratings II-57 Fiscal Year 2014-15 State Supported Borrowing Plan II-57 Pension and Retirement Systems II-58 Litigation II-59 General II-59 Real Property Claims II-59 Tobacco Master Settlement Agreement II-60 Arbitration Related to Tobacco Master Settlement Agreement II-60 West Valley Litigation II-61 Medicaid Nursing Home Rate Methodology II-62 School Aid II-62 Sales Tax II-63 Insurance Department Assessments II-63 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder ® III-14 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent ¾ Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-18 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-24 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-32 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Certain Asian Emerging Market Countries III-41 Investing in Russia and other Eastern European Countries III-41 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-43 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-45 Exchange-Traded Notes III-45 Master Limited Partnerships (MLPs) III-45 MLP Common Units III-46 MLP Subordinated Units III-47 MLP Convertible Subordinated Units III-47 MLP Preferred Units III-47 MLP General Partner Interests III-47 MLP Debt Securities III-48 Equity and Debt Securities Issued by Affiliates of MLPs III-48 MLP I-Shares III-48 PIPEs III-48 Derivatives III-48 Futures Transactions III-51 Options III-52 Swap Transactions III-53 Contracts for Difference III-55 Credit Linked Securities III-55 Credit Derivatives III-55 Structured Securities and Hybrid Instruments III-56 Exchange-Linked Notes III-56 Participation Notes III-56 Custodial Receipts III-57 Combined Transactions III-57 Future Developments III-57 Foreign Currency Transactions III-57 Commodities III-59 Short-Selling III-59 Lending Portfolio Securities III-60 Borrowing Money III-60 Borrowing Money for Leverage III-60 Reverse Repurchase Agreements III-60 Forward Commitments III-60 Forward Roll Transactions III-61 Illiquid Securities III-61 Illiquid Securities Generally III-61 Section 4(2) Paper and Rule 144A Securities III-62 Non-Diversified Status III-62 Cyber Security Risk III-62 Investments in the Technology Sector III-62 Investments in the Real Estate Sector III-63 Investments in the Infrastructure Sector III-63 Investments in the Natural Resources Sector III-64 Money Market Funds III-64 Ratings of Securities III-64 Treasury Securities III-65 U.S. Government Securities III-65 Repurchase Agreements III-65 Bank Obligations III-66 Bank Securities III-67 Floating and Variable Rate Obligations III-67 Participation Interests III-67 Asset-Backed Securities III-67 Commercial Paper III-67 Investment Companies III-67 Foreign Securities III-68 Municipal Securities III-68 Derivative Products III-68 Stand-By Commitments III-68 Taxable Investments (municipal or other tax-exempt funds only) III-68 Illiquid Securities III-68 Borrowing Money III-68 Reverse Repurchase Agreements III-69 Forward Commitments III-69 Interfund Borrowing and Lending Program III-69 Lending Portfolio Securities III-69 RATING CATEGORIES III-69 S&P III-69 Long-Term Issue Credit Ratings III-69 Short-Term Issue Credit Ratings III-70 Municipal Short-Term Note Ratings Definitions III-71 Moody's III-71 Long-Term Obligation Ratings and Definitions III-71 Short-Term Ratings III-72 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-72 Fitch III-73 Corporate Finance Obligations — Long-Term Rating Scales III-73 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-74 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-74 DBRS III-75 Long Term Obligations III-75 Commercial Paper and Short Term Debt III-76 ADDITIONAL INFORMATION ABOUT THE BOARD III-76 Boards' Oversight Role in Management III-76 Board Composition and Leadership Structure III-77 Additional Information About the Boards and Their Committees III-77 MANAGEMENT ARRANGEMENTS III-77 The Manager III-77 Sub-Advisers III-78 Portfolio Allocation Manager III-79 Portfolio Managers and Portfolio Manager Compensation III-79 Certain Conflicts of Interest with Other Accounts III-86 Code of Ethics III-87 Distributor III-87 Transfer and Dividend Disbursing Agent and Custodian III-88 Funds' Compliance Policies and Procedures III-88 DETERMINATION OF NAV III-89 Valuation of Portfolio Securities (funds other than money market funds) III-89 Valuation of Portfolio Securities (money market funds only) III-90 Calculation of NAV III-90 Expense Allocations III-90 NYSE and Transfer Agent Closings III-90 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-90 Funds Other Than Money Market Funds III-91 Money Market Funds III-91 TAXATION III-91 Taxation of the Funds (Funds Other Than the MLP Fund) III-92 Taxation of Fund Distributions (Funds Other Than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-93 Sale, Exchange or Redemption of Shares (Funds Other than the MLP Fund) III-95 PFICs III-96 Non-U.S. Taxes (Funds Other than the MLP Fund) III-96 Foreign Currency Transactions III-96 Financial Products III-97 Payments with Respect to Securities Loans (Funds Other Than the MLP Fund) III-97 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds Other Than the MLP Fund) III-97 Inflation-Indexed Treasury Securities III-97 Certain Higher-Risk and High Yield Securities III-98 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-98 Investing in Mortgage Entities (Funds Other Than the MLP Fund) III-99 Tax-Exempt Shareholders (Funds Other Than the MLP Fund) III-99 Backup Withholding III-99 Foreign (Non-U.S.) Shareholders (Funds Other Than the MLP Fund) III-99 Federal Income Taxation of the MLP Fund III-100 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-101 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-103 The Hiring Incentives to Restore Employment Act III-104 Possible Legislative Changes III-104 Other Tax Matters III-104 PORTFOLIO TRANSACTIONS III-105 Trading the Funds' Portfolio Securities III-105 Soft Dollars III-107 IPO Allocations III-108 Disclosure of Portfolio Holdings III-108 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-109 Proxy Voting By Dreyfus III-109 Summary of BNY Mellon's Proxy Voting Guidelines III-110 Voting Proxies of Designated BHCs III-117 Summary of the ISS Guidelines III-118 ISS Global Voting Principles III-118 Accountability III-118 Stewardship III-118 Independence III-119 Transparency III-119 Regional Policy and Principles – Americas III-119 Regional Policy and Principles – Europe, Middle East and Africa III-123 Regional Policy and Principles – Asia-Pacific III-124 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-129 Massachusetts Business Trusts III-129 Fund Shares and Voting Rights III-129 GLOSSARY III-129 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth
